Citation Nr: 1125890	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-30 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Roxbury, Massachusetts


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Eastern Maine Medical Center from March 17 to March 23, 2007, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Bill Act).


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from December 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a determination of the Department of Veterans Affairs Medical Center (VAMC) in West Roxbury, Massachusetts.


FINDINGS OF FACT

1.  The services provided by provided by Eastern Maine Medical Center in March 2007 were provided in a medical facility held out as providing emergent care.

2.  The condition treated by Eastern Maine Medical Center in March 2007, myocardial infarction, was for a condition whose symptoms were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.

4.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.

5.  The Veteran is financially liable to the provider of emergency treatment for that treatment.

6.  The record establishes that the Veteran does not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.

7.  The condition for which the emergency treatment was furnished was not caused by an accident or work related injury.

8.  The Veteran is eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided by Eastern Maine Medical Center from March 17 through March 23, 2007, pursuant to the Millennium Bill Act have been met.   38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the Veteran's claim is being granted.  As such, any deficiencies with regard to Veterans Claims Assistance Act of 2000 (VCAA) are harmless and nonprejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Analysis

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The Veteran seeks payment or reimbursement for emergency services rendered for a nonservice-connected condition by a non-VA provider (Eastern Maine Medical Center) in March 2007, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

Primarily at issue in this case is the question of whether the Veteran was stable for transfer, or whether his medical status precluded transfer to a VA facility.  However, the Board will assess eligibility under all of the criteria, and observes that the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the aforementioned enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

First, the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  Here, the Veteran presented to Eastern Maine Medical Center on March 14, 2007 with complaints of chest pain; he was ruled in for myocardial infarction and admitted for further cardiac workup.   As such, Eastern Maine Medical Center clearly provides emergency care.

Second, those receiving the Veteran at the hospital, i.e., the medical personnel, reasonably felt that the circumstances were emergent.  Prior to admission he was ruled in for myocardial infarction due to his complaints of chest pain.  Notably, his history included atrial fibrillation and peripheral vascular disease as well as diabetes.  

An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  The Board notes that 38 C.F.R. § 17.1002, one of the regulations implementing the Veterans Millennium Health Care and Benefits Act, also defines emergency services.  See 38 C.F.R. § 17.1002(b).  Under 38 C.F.R. § 17.1002, the need for emergency services exists where treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  The Veteran was properly admitted for a medical emergency and the Board finds that a medical emergency existed.  Therefore, the claim for payment or reimbursement for the initial evaluation and treatment is for a condition whose symptoms were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Thus, the second criterion is met.

With respect to the third criterion, the records reflect that if transfer had been made, it would have been to West Roxbury, Massachusetts.  This facility is in excess of 250 miles from the Veteran's home in Orrington, Maine.  Notably, the only VAMC in Maine, at Togus, does not offer emergency services.  As such, the Board finds that an attempt to use the West Roxbury VAMC would not have been considered reasonable by a prudent layperson.

The outcome of this appeal essentially turns on criterion four, and the question of whether the medical care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  Here, the Board acknowledges that the discharge summary from Eastern Maine Medical Center indicates that the Veteran was stabilized prior to admission.  There is also a note indicating that the Veteran's wife had declined a transfer to another facility.  However, also included in the record are progress notes indicating that the Veteran was not stable for transfer.  A March 21, 2007 note by a registered nurse indicates that the Veteran was told by his attending surgeon that he was not stable for transfer to West Roxbury and would need to stay for surgery.  Additionally, a letter from the attending surgeon states that as the Veteran presented to the hospital with an acute myocardial infarction it would have been unsafe for him to be transferred to another institution.  The surgeon noted that the Veteran's surgery was delayed due to cessation of a prescribed medication.  In light of this evidence, the Board finds that there is at least an approximate balance of positive and negative evidence regarding whether criterion four is also met.  Thus, the Board must resolve doubt in the Veteran's favor.

At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  Thus, the fifth criterion is met.

The Veteran is financially liable to the provider of emergency treatment for that treatment as shown by billing documents of record.  Thus, the sixth criterion is met.

The record does not establish that Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment that was rendered by Eastern Maine Medical Center. This conclusion is supported by the billing documents, which list no responsible party other than VA and the Veteran.  Thus, the seventh criterion is met.

The condition for which the emergency treatment was furnished was not caused by an accident or work related injury.  Thus, the eighth criterion is met.

The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided, as the treatment was rendered for a nonservice-connected disability.  Thus, the ninth criterion is met.

In sum, having resolved doubt in the Veteran's favor, the Board concludes that the Veteran meets the criteria for entitlement to payment or reimbursement for medical services provided by Eastern Maine Medical Center from March 17, through March 23, 2007, pursuant to the Millennium Bill Act.

 
ORDER

Entitlement to payment or reimbursement for unauthorized medical services provided by Eastern Maine Medical Center from March 17 through March 23, 2007 pursuant to the Millennium Bill Act is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


